DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1, 3-6, 8-10, 12-15, 17-19, 21 & 23-25 are under examination.
4.	Claims 1, 3-6, 8-10, 14-15, 17-19, 21 & 25 are amended.5.	Claims 2, 7, 11, 16, 20 & 22 are canceled.
 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
7.       The drawings filed on 10/23/20 are accepted by the examiner.


Allowable Subject Matter
8.	Claims 1, 3-6, 8-10, 12-15, 17-19, 21 & 23-25 are allowed. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	RYU et al. 2018/0049168 A1 (Title: method and apparatus for transmitting and receiving downlink control information in a wireless communication system) (See abstract, Para. 0048-0050 & 0301).
B.	Chen et al. 2018/0049173 A1 (Title: Data channel referenced resource allocation for a control channel) (See abstract & Para. 0006-0007 & 0040).
C.	Bagheri et al. 2018/0279344 A1 (Title: method and apparatus for receiving downlink data transmission) (See FIG. 3 & Para. 0033, 0047 & 0082-0084).

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469